      Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 1 of 33 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
JA’CORI LEE BROWN,

                                                              Plaintiff,
                                                                           Civil Action No.:
                            -   against     -

WAL-MART ASSOCIATES, INC., WALMART INC.,                                    COMPLAINT
SAM’S EAST, INC., SAM’S WEST, INC., and DENISE                              AND JURY TRIAL DEMAND
CANGRO,

                                                        Defendants.
----------------------------------------------------------------------X




        Plaintiff Ja’Cori Lee Brown (“plaintiff” or “Brown”), by and through his attorneys,
Shegerian & Associates, states and alleges as follows:

                                     PRELIMINARY STATEMENT

        1.       This is a civil action for damages and remedies by Brown against entity defendants
Wal-mart Associates, Inc. (“defendant” or “Wal-mart Associates”), Walmart Inc., (“defendant”
or “Walmart”), Sam’s East, Inc. (“defendant” or “Sam’s East”), Sam’s West, Inc. (“defendant” or
“Sam’s West”), collectively “defendants”, “entity defendants”, or “Sam’s Club”, and individual
defendant Denise Cangro (“defendant”, “individual defendant”, or “Cangro”), for disability
discrimination, racial discrimination, and failure to provide reasonable accommodation under: (a)
Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. § 2000e et seq., and its Amendments; (b)
the Americans with Disabilities Act, 42 U.S.C.A. §1201 et. seq.; and (c) the New York State
Executive Law § 296 et seq. (“The New York State Human Rights Law). 1
        2.       Plaintiff Ja’Cori Lee Brown, an African-American employee at the Sam’s Club
store in Medford, New York, was repeatedly denied reasonable accommodation for his disability,
Sickle Cell Disease, a genetic blood disorder that, among other things, makes plaintiff unusually



1
     All claims directly against defendant Cangro are brought under the New York State
Human Rights Law.
                                                        -1-
      Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 2 of 33 PageID #: 2




sensitive to working in the heat or in the cold. Despite plaintiff’s repeated requests to defendant
Denise Cangro—the Sam’s Club manager to whom he reported—to work indoors during hot or
cold weather because of his condition, defendants neither provided the requested accommodation
nor engaged in any process with Brown to determine the feasibility of accommodating his
disability. Instead, defendants continued to assign Brown to work outdoors in elevated heat and
in the cold, causing him to be hospitalized multiple times. Adding insult to literal injury,
defendants penalized plaintiff for each hospitalization with the accrual of disciplinary attendance
“points” for the shifts he missed while hospitalized. Defendants ultimately wrongfully terminated
plaintiff after a three-day hospitalization precipitated by defendants forcing plaintiff to work
outside in the cold. Defendants not only discriminated against Brown because of his disability,
their failure to provide reasonable accommodation and decision to terminate plaintiff was
influenced by racial discrimination: defendants treated Brown differently than other employees
and other disabled employees because of his race.
        3.       Plaintiff brings this action against defendants for economic, non-economic,
compensatory, and punitive damages, pre-judgment interest, and costs and reasonable attorneys’
fees, and such other and further relief as this Court deems equitable and just.


                                 JURISDICTION AND VENUE

        4.       Jurisdiction is proper because defendants conduct business in New York and the
acts and/or omissions giving rise to the causes of action alleged herein occurred in New York.
        5.       Venue is proper in Suffolk County and this Court under 28 U.S.C. § 1391(b)
because a substantial part of the events or omissions giving rise to the claim occurred in this
judicial district.


                              ADMINISTRATIVE PROCEDURES

        6.       Within the time prescribed by law, plaintiff filed a Charge of Discrimination with
the Equal Employment Opportunity Commission (“EEOC”) alleging violations of federal law,
including, but not limited to, 42 U.S.C. §§ 2000e et seq. (Title VII), and 42 U.S.C.A. §12101 et.
seq. (ADA), annexed hereto as Exhibit “A.”


                                                 -2-
     Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 3 of 33 PageID #: 3




       7.      The EEOC subsequently issued plaintiff a Notice of Right to Sue, received on or
around July 10, 2020, attached hereto as Exhibit “B”.
       8.      On or around October 6, 2020, a copy of this Complaint was mailed to the New
York State Division of Human Rights, the Attorney General’s Office, and the New York State
Department of Labor, thereby satisfying the notice requirements of the New York State Human
Rights Law and N.Y. Civ. Rights § 40-d.



                                            PARTIES

       9.      Plaintiff Ja’Cori Lee Brown is, and at all times mentioned in this Complaint was,
a resident of the State of New York.
       10.     Defendant Wal-mart Associates, Inc. is, and at all times mentioned in this
Complaint was, authorized to operate by the State of New York and the United States government
and authorized and qualified to do business in Suffolk County.
       11.     Defendant Walmart Inc. is, and at all times mentioned in this Complaint was,
authorized to operate by the State of New York and the United States government and authorized
and qualified to do business in Suffolk County.
       12.     Defendant Sam’s East, Inc. is, and at all times mentioned in this Complaint was,
authorized to operate by the State of New York and the United States government and authorized
and qualified to do business in Suffolk County.
       13.     Defendant Sam’s West, Inc. is, and all times mentioned in this Complaint was,
authorized to operate by the State of New York and the United States government and authorized
and qualified to do business in Suffolk County.
       14.     Defendant Denise Cangro is, and at all times mentioned in this Complaint was, on
information and belief, a resident of the State of New York.
       15.     Relationship of defendants: All defendants compelled, coerced, aided, and/or
abetted the discrimination and failure to accommodate alleged in this Complaint, which conduct
is prohibited under Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
and the New York State Human Rights Law. All defendants were responsible for the events and
damages alleged herein, including on the following bases: (a) defendants committed the acts
alleged; (b) at all relevant times, one or more of the defendants was the agent or employee, and/or
                                                  -3-
     Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 4 of 33 PageID #: 4




acted under the control or supervision, of one or more of the remaining defendants and, in
committing the acts alleged, acted within the course and scope of such agency and employment
and/or is or are otherwise liable for plaintiff’s damages; (c) at all relevant times, there existed a
unity of ownership and interest between or among two or more of the defendants such that any
individuality and separateness between or among those defendants has ceased, and defendants are
the alter egos of one another. Defendants exercised domination and control over one another to
such an extent that any individuality or separateness of defendants does not, and at all times herein
mentioned did not, exist. Adherence to the fiction of the separate existence of defendants would
permit abuse of the corporate privilege and would sanction fraud and promote injustice. All
actions of all defendants were taken by employees, supervisors, executives, officers, and directors
during employment with all defendants, were taken on behalf of all defendants, and were engaged
in, authorized, ratified, and approved of by all other defendants.
       16.     Defendants Wal-mart Associates, Inc., Walmart, Inc., Sam’s East, Inc., and Sam’s
West, Inc. both directly and indirectly employed plaintiff as defined in the New York State Human
Rights Law and the New York Labor code.
       17.     In addition, all defendants compelled, coerced, aided, and abetted the
discrimination, which is prohibited under New York State Human Rights Law.
       18.     Finally, at all relevant times mentioned herein, all defendants acted as agents of all
other defendants in committing the acts alleged herein.


                                   STATEMENT OF FACTS

       19.     Plaintiff’s hiring: Plaintiff Ja’Cori Lee Brown (“plaintiff” or “Brown”) was hired
as a Member Assistant by defendants Wal-mart Associates, Inc., Walmart Inc., Sam’s West, Inc.,
and Sam’s East, Inc. doing business as Sam’s Club (collectively “defendants” or “Sam’s Club”)
to work at the Sam’s Club warehouse store located at 2950 Horseblock Rd. in Medford, New
York on June 11, 2019.
       20.     Plaintiff’s job performance: Throughout his four-month employment with Sam’s
Club, Brown was qualified for his position and performed his duties in a professional and
competent manner.
       21.     Plaintiff’s protected status: Brown is an African-American male who suffers from

                                                 -4-
      Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 5 of 33 PageID #: 5




Sickle Cell Disease, a genetic condition that substantially limits one or more of plaintiff’s major
life activities.
        22.        Brown was hired by defendant Denise Cangro a manager and employee of Sam’s
Club in a supervisory position with the power to hire and terminate employment.
        23.        During his interview for the position with Cangro, Brown disclosed that he
suffered from Sickle Cell Disease and that he would have to take a day off from work every
approximately two (2) months for a blood transfusion.
        24.        Brown also disclosed in his interview that, due to the Sickle Cell Disease, he could
not be outside in the fall or winter because exposure to cold could trigger the symptoms of the
disease.
        25.        Brown also disclosed in his interview that he had a prior history heat strokes related
to the disease, and, due to the heat strokes, he could not work outside in the summer for extended
periods.
        26.        Cangro responded to Brown, in substance, that Cangro was willing to work with
Brown regarding his disability so long as Brown gave Cangro sufficient notice to complete the
schedule.
        27.        In advance of Brown’s regularly scheduled blood transfusion appointment on July
5, 2019, Brown gave notice to Cangro that he would need time off for the transfusion.
        28.        Cangro refused to approve Brown’s request to take July 5, 2019 off for his blood
transfusion.
        29.        Because Cangro had refused to approve Brown’s request to take July 5, 2019 off
for the blood transfusion, Brown had to reschedule his appointment to July 12, 2019, on a day he
was not scheduled to work.
        30.        In July, Brown received disciplinary attendance “points” in the Sam’s Club
employment system because his work schedule in the computer system was not the same as the
written schedule that Sam’s Club had given him. Sam’s Club policy was that if an employee
received too many attendance points in a rolling period, termination might result. Brown informed
Cangro of the issue, noting that he had worked the shifts according to the written schedule Sam’s
Club had provided. Cangro told Brown that she would fix the issue and remove the erroneously
issued points.
        31.        Despite Brown’s prior request at the time of his hiring that he not be scheduled to
                                                     -5-
        Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 6 of 33 PageID #: 6




work outside in hot weather due to the risk of heat stroke, during the week of July 17, 2019,
Cangro twice instructed Brown to work outside in excessive heat to collect shopping carts from
the parking lot.
         32.     On July 27, 2019, Cangro again instructed Brown to work outside in hot weather
for several hours. Working in the heat made Brown feel very sick, and he requested permission
from the manager on duty, James (last name unknown), to leave early due to his condition. James
approved the request.
         33.     After arriving home on July 27, 2019, by late evening Brown realized that his
condition was not improving and he went to the hospital where he was treated for approximately
seven (7) hours.
         34.     On July 28, 2019, Brown was discharged from the hospital in the early morning.
         35.     Following his discharge, Brown went directly to Sam’s Club to provide his
discharge papers from the hospital along with a doctor’s note advising that he should rest for the
next two days.
         36.     Brown presented the discharge papers and doctor’s note to the manager on duty,
Roger (last name unknown).
         37.     Roger informed Plaintiff that Sam’s Club did not accept doctor’s notes.
         38.     Roger also informed plaintiff that he had been issued disciplinary “points” for
leaving his shift early on July 27, 2019.
         39.     Brown followed medical advice and rested at home on July 28, 2019 and July 29,
2019.
         40.     Despite the doctor’s note, when Brown returned to work he was penalized
additional attendance points for having missed his shift.
         41.     In late July or early August, Brown was verbally reprimanded multiple times for
listening to music through headphones while on break by manager John Liccardi. Brown observed
Liccardi similarly reprimand other African-American employees for listening to music while on
break. However, Brown also observed Liccardi treat a Caucasian employee who was listening to
music differently – not reprimanding him, but rather asking the Caucasian employee what kind of
music he was listening to and not instructing the employee to stop listening to music.
         42.     On August 8, 2019, Brown’s backpack disappeared from the employee break
room. Brown asked Cangro to check the surveillance cameras installed in the break room. Cangro
                                                 -6-
     Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 7 of 33 PageID #: 7




denied Brown’s request and explained to him that the cameras did not work. Brown subsequently
learned from other employees that the cameras did, in fact, work.
       43.     On or around July 14, 2019, Brown requested time off for a medical appointment
related to his Sickle Cell Disease scheduled for on or around August 23, 2019. Cangro verbally
approved plaintiff’s request.
       44.     The week of August 23, 2019, Brown discovered that he had been scheduled to
work on the day of his medical appointment. Brown informed Cangro of the scheduling conflict.
Cangro told Brown, in substance, that he would have to find coverage for his shift on his own or
be penalized by receiving attendance points.
       45.     Brown was unable to find coverage for his shift on or around August 23, 2019 and
called out of work to attend the medical appointment. Upon his return to work, he was issued a
write-up for missing his shift.
       46.     On or around October 5, 2019, Brown told Cangro once again that, due to his
Sickle Cell Disease, he could not continue to work outside in the cold and again requested to be
transferred indoors. Cangro responded that this was the first time that she had heard of Brown’s
illness or that he had restrictions on his ability to work in hot or cold weather. Cangro told Brown
that, because she had just transferred a co-worker inside, she could not lose two employees from
outside at once. She denied his request.
       47.     On information and belief, the other employee that had been transferred indoors
did not have a disability or other restriction that prevented him from working outside.
       48.     Immediately after Cangro denied Brown’s accommodation request, a co-worker
named Kimberly (last name unknown), who had witnessed the interaction, intervened and said to
Cangro, in Brown’s presence, that she had heard Brown previously make requests to Cangro to
be transferred indoors due to his medical condition. Cangro again denied that she had previously
been aware of Brown’s illness and repeated that Brown would not be transferred indoors.
       49.     On October 14, 2019, Brown was again scheduled to work outside despite his
multiple requests to Cangro for an accommodation. Unfortunately, Brown became very ill from
working outside that day and he was hospitalized on October 15, 2019.
       50.     Brown was hospitalized at Stony Brook Hospital for three days. During his
hospitalization, Brown’s sister, Leia Brown, called Sam’s Club to let Sam’s Club know that
Brown was in the hospital. A representative of Sam’s Club told Leia Brown that Ja’Cori Brown’s
                                                 -7-
      Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 8 of 33 PageID #: 8




PTO (paid time off) would be used to cover the shifts that he missed.
        51.       On October 17, 2019, Brown was discharged from Stony Brook Hospital.
        52.       On October 18, 2019, Brown returned to work at Sam’s Club. Brown brought with
him paperwork regarding his hospitalization. He was verbally told by a manager named Tina (last
name unknown) that he would not be penalized for missing work for medical reasons.
        53.       On October 21, 2019, Brown was called into the office by Cangro to have a
meeting regarding Brown missing work. Brown explained that he had been in the hospital due to
his Sickle Cell Disease from being assigned to work out in the cold. Cangro informed him that
Brown’s PTO would not cover the two days he had missed work due to his hospitalization. Cangro
also told Brown that he had accumulated too many attendance points.
        54.       The attendance points Cangro referred to included points Sam’s Club’s computer
system had assessed in July for Brown working according to the written schedule he had been
given which did not match up with what was in the computer—Cangro had never corrected the
issue and removed the erroneously assigned points as she had told Brown she would.
        55.       Cangro told Brown that he had too many attendance points, and, said in substance,
“I’m sorry Cori, but because of your sickness and you missing work I have to terminate you.”
Cangro then terminated Brown’s employment with Sam’s Club.
        56.       Brown subsequently heard from other Sam’s Club employees that Cangro has said
that Brown had quit, or that he had gone on a leave of absence, neither of which was true.
        57.       Cangro terminated Brown on October 21, 2019 because of his disability and
without engaging in a good faith interactive process to accommodate that disability.
        58.       Cangro’s decision to discriminate against Brown on the basis of his disability,
decision not to attempt to engage in a good faith interactive process to accommodate his disability,
and decision not to take any action to consider the feasibility of a reasonable accommodation for
Brown’s disability, were influenced by Brown’s race.
        59.       Because of Brown’s race, Cangro treated Brown differently than other Sam’s Club
employees with disabilities, specifically, by discriminating against him because of his disability,
refusing to provide reasonable accommodation for his disability or engage in a good faith
interactive process regarding his request for accommodation, and by terminating him because of
his disability.
        60.       Because of Brown’s race, Cangro failed to follow Sam’s Club policies, including
                                                  -8-
     Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 9 of 33 PageID #: 9




but not limited to policies requiring that Sam’s Club employees not discriminate on the basis of
disability, and that Sam’s Club managers and/or supervisors engage in an individualized, good
faith interactive process regarding an employee’s request for accommodation of a disability.
       61.         Economic damages: As a consequence of defendants’ conduct, Brown has
suffered and will suffer harm, including lost past and future income and employment benefits,
damage to his career, and lost wages, overtime, unpaid expenses, and penalties, as well as interest
on unpaid wages at the legal rate from and after each payday on which those wages should have
been paid, in a sum to be proven at trial.
       62.         Non-economic damages: As a consequence of defendants’ conduct, Brown has
suffered and will suffer psychological and emotional distress, humiliation, and mental and
physical pain and anguish, in a sum to be proven at trial.
       63.         Punitive damages: The conduct of defendants was outrageous and malicious, was
intended to injure plaintiff, and was done with reckless indifference to Brown’s protected civil
rights, entitling plaintiff to an award of punitive damages against defendants.
       64.         Attorneys’ fees: Brown has incurred and continues to incur legal expenses and
attorneys’ fees.
                                    FIRST CAUSE OF ACTION

Violation of the Americans with Disabilities Act (“ADA”) of 1990 and its Amendments, 42
U.S.C. § 12101 et seq. for Discrimination Based on Plaintiff’s Disability; Failure to Provide
                   Reasonable Accommodations - Against All Entity Defendants
       65.         The allegations set forth in the foregoing paragraphs are re-alleged and incorpo-
rated herein by reference.
       66.         At all times herein mentioned, the ADA and its amendments, were in full force
and effect and was binding on defendants. This law, and corresponding regulations, prohibit
disability discrimination and requires defendants to provide reasonable accommodations to
employees who they know are disabled.
       67.         Plaintiff’s Sickle Cell Disease constitutes a disability within the meaning of the
ADA.
       68.         Plaintiff, at all times relevant, was able to perform in a reasonable manner the
activities involved in his job upon the provision of reasonable accommodations. For example, an

                                                  -9-
    Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 10 of 33 PageID #: 10




employee in the same position as plaintiff, who did not have a disability, was transferred by
defendants to work indoors. Assigning plaintiff to work indoors was thus a reasonable
accommodation available to defendants that would not create an undue burden on Sam’s Club.
        69.      Defendants wholly failed to attempt any reasonable accommodation of plaintiff’s
known disability (i.e. his Sickle Cell Disease limiting major life activities including, but not
limited to, physical activity outside in hot or cold temperatures). Instead, defendants terminated
plaintiff’s employment based on his disability, request for disability leave, and retaliated against
plaintiff for seeking to exercise rights guaranteed under the ADA and its amendments and/or
opposing defendants’ failure to provide such rights, including rights of reasonable
accommodation, leave rights, intermittent leave rights, and/or the right to be free of
discrimination, in violation of the ADA and its amendments.
        70.      Under the ADA, after plaintiff requested accommodation, defendants were
obligated to engage in a good faith interactive process with plaintiff in order to address and
accommodate his disability, including a duty to investigate a feasible accommodation for
plaintiff’s disability.
        71.      At all times relevant, defendants knew of plaintiff’s disability yet never initiated
the required interactive, individualized process. Instead, defendants denied plaintiff’s request for
reasonable accommodation and discriminated against plaintiff for informing defendants of his
disability and requesting accommodation from his employer. Plaintiff believes, and on that basis
alleges, that his disability, the need to accommodate that disability, and his request for
accommodation were substantial motivating factors in defendants’ termination of his
employment.
        72.      As a proximate result of defendants’ discrimination against plaintiff based on his
disability, plaintiff has suffered and continues to suffer substantial losses, including the loss of
past and future earnings and employment benefits together with attorneys’ fees and expenses.
        73.      As a further proximate result of defendants’ actions, plaintiff has suffered and
continues to suffer impairment and damage to plaintiff’s good name and reputation by defendants.
        74.      As a further proximate result of defendants’ actions, plaintiff has suffered and
continues to suffer severe and lasting embarrassment, humiliation and anguish, and other
incidental and consequential damages and expenses.
        75.      The conduct of defendants was willful, outrageous, malicious, intended to injure
                                                 -10-
    Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 11 of 33 PageID #: 11




plaintiff, and was done with reckless indifference to plaintiff’s protected civil rights and the
requirements of federal law, entitling plaintiff to an award of punitive damages.




                                SECOND CAUSE OF ACTION
Violation of the Americans with Disabilities Act (“ADA”) of 1990 and its Amendments, 42
 U.S.C. § 12101 et seq. for Retaliation Against Plaintiff for Requesting Accommodation of
                         His Disability - Against All Entity Defendants
       76.      The allegations set forth in the foregoing paragraphs are re-alleged and incorpo-
rated herein by reference.
       77.      Plaintiff engaged in the protected activity of requesting accommodation for his
disability, Sickle Cell Disease, specifically by 1) informing Cangro at his interview that he could
not work outside when it was hot or when it got cold, and 2) asking Cangro on multiple occasions
to be transferred indoors where he would not be exposed to hot or cold temperatures that could
trigger symptoms of his Sickle Cell Disease.
       78.      Defendants were alerted of plaintiff’s requests for reasonable accommodation and
plaintiff was terminated from his employment because defendants retaliated against him.
       79.      As a proximate result of defendants’ retaliation against plaintiff, plaintiff has
suffered and continues to suffer substantial losses, including the loss of past and future earnings
and employment benefits together with attorneys’ fees and expenses.
       80.      As a proximate result of defendants’ willful, knowing, and intentional retaliation
against plaintiff, plaintiff has suffered and continues to suffer humiliation, emotional distress, and
physical and mental pain and anguish, all to his damage in a sum according to proof.
       81.      Plaintiff has incurred and continues to incur legal expenses and attorneys’ fees.
Plaintiff is entitled to recover reasonable attorneys’ fees and costs (including expert costs) in an
amount according to proof.
       82.      Defendants’ conduct constitutes malicious, willful, wanton, and/or reckless
indifference to Plaintiff’s protected rights, and this entitles plaintiff to punitive damages against
defendants.



                                                 -11-
    Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 12 of 33 PageID #: 12




                                   THIRD CAUSE OF ACTION
 Violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. § 2000e et seq., and its
      Amendments for Race Discrimination/Disparate Treatment - Against All Entity
                                             Defendants
       83.       The allegations set forth in the foregoing paragraphs are re-alleged and incorpo-
rated herein by reference.
       84.       Defendants’ conduct, as alleged, violated Title VII, U.S.C.A. § 2000e et seq and
its Amendments. Defendants committed unlawful employment practices, including by the
following bases for liability:
             •   Taking adverse employment actions against plaintiff, such as discharging, barring,
                 refusing to transfer, retain, hire, select, and/or employ, and/or otherwise
                 discriminating against plaintiff, in whole or in part on the basis of plaintiff’s race
                 in violation of Title VII, U.S.C.A. § 2000e et seq and its Amendments;
             •   Plaintiff’s race was a motivating factor in defendants’ decision not to provide
                 plaintiff a reasonable accommodation, not to engage plaintiff in a good faith
                 interactive process regarding his request for a reasonable accommodation, and to
                 terminate plaintiff’s employment and/or take other adverse employment actions
                 against plaintiff including penalizing him with attendance points.
       85.       As a proximate result of defendants’ willful, knowing, and intentional
discrimination against plaintiff, plaintiff has sustained and continues to sustain substantial losses
of earnings and other employment benefits.
       86.       As a proximate result of defendants’ willful, knowing, and intentional
discrimination against plaintiff, plaintiff has suffered and continues to suffer humiliation,
emotional distress, and physical and mental pain and anguish, all to his damage in a sum according
to proof.
       87.       Plaintiff has incurred and continues to incur legal expenses and attorneys’ fees.
Plaintiff is entitled to recover reasonable attorneys’ fees and costs (including expert costs) in an
amount according to proof.
       88.       Defendants’ conduct constitutes malicious, willful, wanton, and/or reckless
indifference to Plaintiff’s protected rights, and this entitles plaintiff to punitive damages against

                                                  -12-
    Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 13 of 33 PageID #: 13




defendants.


                                  FOURTH CAUSE OF ACTION
                 Violation of New York State Human Rights Law for Disability
                              Discrimination - Against All Defendants
       89.        The allegations set forth in the foregoing paragraphs are re-alleged and incorpo-
rated herein by reference.
       90.        The New York Executive Law §296(1)(a) provides that: “It shall be an unlawful
discriminatory practice for an employer or licensed agency, because of the age, race, creed, color,
national origin, sexual orientation, military status, sex, disability, predisposing genetic
characteristics, marital status, or domestic violence victim status, to refuse or hire or employ or to
bar or to discharge from employment such individual in compensation or in terms, condition or
privileges of employment.”
       91.       Defendants’ conduct, as alleged, violated the New York State Human Rights Law,
including but not limited to, N.Y. Exec. Law § 296. Defendants committed unlawful employment
practices, including but not limited to, the following bases for liability:
             •   Taking adverse employment actions against plaintiff such as discharging, barring,
                 refusing to transfer, retain, hire, select, and/or employ, and/or otherwise
                 discriminating against plaintiff, in whole or in part on the basis of plaintiff’s
                 disability and/or other good faith complaints in violation of the New York State
                 Human Rights Law, including but not limited to, N.Y. Exec. Law § 296;
             •   Failing to engage plaintiff in a good faith interactive process regarding his request
                 for accommodation in violation of the New York State Human Rights Law,
                 including but not limited to, N.Y. Exec. Law § 296;
             •   Harassing plaintiff and/or creating a hostile work environment in whole or in part
                 on the basis of plaintiff’s disability and/or good faith complaints in violation of the
                 New York State Human Rights Law, including but not limited to, N.Y. Exec. Law
                 §296;
             •   Failing to take all reasonable steps to prevent discrimination, harassment, and
                 retaliation based on Plaintiff’s disability and/or other good faith complaints, and/or

                                                  -13-
    Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 14 of 33 PageID #: 14




                 other protected characteristic or activity in violation of the New York State Human
                 Rights Law, including but not limited to, N.Y. Exec. Law § 296;
             •   Plaintiff’s disability, and/or good faith complaints protected by the New York State
                 Human Rights Law, including but not limited to, N.Y. Exec. Law § 296, were
                 motivating factors in defendants’ decision to terminate plaintiff’s employment, not
                 to retain, hire, or otherwise employ plaintiff in any position, and/or to take other
                 adverse job actions against plaintiff.
       92.       Defendants’ conduct, as alleged, violated the New York Civil Rights Law,
including but not limited to, N.Y. Civ. Rights § 40-c by subjecting plaintiff to discrimination in
his civil rights and/or to harassment.
       93.       As a proximate result of defendants’ willful, knowing, and intentional discrimi-
nation against plaintiff, plaintiff has sustained and continues to sustain substantial losses of
earnings and other employment benefits.
       94.       As a proximate result of defendants’ willful, knowing, and intentional discrimi-
nation against plaintiff, plaintiff has suffered and continues to suffer humiliation, emotional
distress, and physical and mental pain and anguish, all to his damage in a sum according to proof.
       95.       Defendants’ conduct constitutes malicious, willful, wanton and/or reckless
indifference to plaintiff’s protected rights, entitling plaintiff to punitive damages against
defendants.


                                   FIFTH CAUSE OF ACTION
                 Violation of New York State Human Rights Law for Failure to
                  Provide Reasonable Accommodations to Known Disability -
                                       Against All Defendants
       96.       The allegations set forth in the foregoing paragraphs are re-alleged and incorpo-
rated herein by reference.
       97.       The New York Executive Law §296(3)(a) provides that: “It shall be an unlawful
discriminatory practice for an employer . . . to refuse to provide reasonable accommodations to
the known disabilities, or pregnancy-related conditions, of an employee, prospective employee or
member in connection with a job or occupation sought or held or participation in a training

                                                  -14-
    Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 15 of 33 PageID #: 15




program.”
       98.     Plaintiff’s Sickle Cell Disease is a disability within the meaning of the New York
State Human Rights Law.
       99.     Defendants had notice of the disability, both at the time of plaintiff’s hiring, and
through plaintiff’s repeated requests for accommodation of his disability.
       100.    Plaintiff could perform the essential functions of his position at Sam’s Club with
the requested accommodation.
       101.    Defendants refused to make such accommodations.
       102.    Defendants’ conduct, as alleged, violated the New York State Human Rights Law,
including but not limited to, N.Y. Exec. Law § 296(3)(a).
       103.     As a proximate result of defendants’ willful, knowing, and intentional failure to
provide reasonable accommodations, plaintiff has sustained and continues to sustain substantial
losses of earnings and other employment benefits.
       104.     As a proximate result of defendants’ willful, knowing, and intentional failure to
provide reasonable accommodations, plaintiff has suffered and continues to suffer humiliation,
emotional distress, and physical and mental pain and anguish, all to his damage in a sum according
to proof.
       105.     Defendants’ conduct constitutes malicious, willful, wanton and/or reckless
indifference to plaintiff’s protected rights, entitling plaintiff to punitive damages against
defendants.


                                 SIXTH CAUSE OF ACTION

      Violation of New York State Human Rights Law for Retaliation for Requesting
                    Reasonable Accommodation - Against All Defendants
       106.     The allegations set forth in the foregoing paragraphs are re-alleged and incorpo-
rated herein by reference.
       107.     Defendants’ conduct, as alleged, violated the New York State Human Rights Law,
specifically N.Y. Exec. Law sections 296(1)(e) and 296(7), and defendants committed unlawful
employment practices, including by the following, separate bases for liability: retaliating against
plaintiff, including by assessing him attendance “points” for missing shifts due to his disability

                                               -15-
    Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 16 of 33 PageID #: 16




and refusing to correct a computer error with his work schedule that erroneously assigned him
attendance points, and ultimately terminating his employment for seeking to exercise rights
guaranteed under the New York State Human Rights Law and/or for opposing defendants’ failure
to provide such rights, including the right to be free from discrimination and harassment based on
disability, and the right to engage in the interactive process, in violation of New York State Human
Rights Law sections 296(1)(e) and 296(7).
       108.     Plaintiff engaged in the protected activity under the NYSHRL of opposing
Cangro’s failure to provide reasonable accommodation for his disability, Sickle Cell Disease,
specifically by disagreeing with Cangro on or about October 5, 2019 when Cangro told plaintiff,
in substance, that this was the first time plaintiff had informed her of his illness.
       109.     As a proximate result of defendants’ willful, knowing, and intentional discrimi-
nation and retaliation against plaintiff, plaintiff has sustained and continues to sustain substantial
losses of earnings and other employment benefits.
       110.     As a proximate result of defendants’ willful, knowing, and intentional discrimi-
nation and retaliation against plaintiff, plaintiff has suffered and continues to suffer humiliation,
emotional distress, and physical and mental pain and anguish, all to his damage in a sum according
to proof.
       111.     Defendants’ conduct constitutes malicious, willful, wanton and/or reckless
indifference to plaintiff protected rights, entitling plaintiff to compensatory damages against
defendants.


                                SEVENTH CAUSE OF ACTION

        Violation of New York State Human Rights Law for Race Discrimination –
                                      Against All Defendants
       112.     The allegations set forth in the foregoing paragraphs are re-alleged and incorpo-
rated herein by reference.
       113.     The New York Executive Law §296(1)(a) provides that: “It shall be an unlawful
discriminatory practice for an employer or licensed agency, because of the age, race, creed, color,
national origin, sexual orientation, military status, sex, disability, predisposing genetic
characteristics, marital status, or domestic violence victim status, to refuse or hire or employ or to

                                                 -16-
    Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 17 of 33 PageID #: 17




bar or to discharge from employment such individual in compensation or in terms, condition or
privileges of employment.”
       114.    Defendants’ conduct, as alleged, violated the New York State Human Rights Law,
including but not limited to, N.Y. Exec. Law § 296. Defendants committed unlawful employment
practices, including but not limited to, the following bases for liability:
           •   Taking adverse employment actions against plaintiff such as discharging, barring,
               refusing to transfer, retain, hire, select, and/or employ, denying request for
               reasonable accommodation, refusing to engage in a good faith interactive process
               in response to plaintiff’s request for reasonable accommodation, and/or otherwise
               discriminating against plaintiff, in whole or in part on the basis of plaintiff’s race
               and/or other good faith complaints in violation of the New York State Human
               Rights Law, including but not limited to, N.Y. Exec. Law § 296;
           •   Harassing Plaintiff and/or creating a hostile work environment in whole or in part
               on the basis of Plaintiff’s race and/or good faith complaints in violation of the New
               York State Human Rights Law, including but not limited to, N.Y. Exec. Law §296;
           •   Failing to take all reasonable steps to prevent discrimination, harassment, and
               retaliation based on, plaintiff’s race and/or other good faith complaints, and/or
               other protected characteristic or activity in violation of the New York State Human
               Rights Law, including but not limited to, N.Y. Exec. Law § 296;
           •   Plaintiff’s race, and/or good faith complaints protected by the New York State
               Human Rights Law, including but not limited to, N.Y. Exec. Law § 296, were
               motivating factors in defendants’ decision to terminate plaintiff’s employment, not
               to retain, hire, or otherwise employ plaintiff in any position, and/or to take other
               adverse job actions against plaintiff including, but not limited to, failing to provide
               plaintiff reasonable accommodation for his disability and failing to engage in a
               good faith interactive process in response to plaintiff’s request for reasonable
               accommodation.
       115.     Defendants’ conduct, as alleged, violated the New York Civil Rights Law,
including but not limited to, N.Y. Civ. Rights § 40-c by subjecting plaintiff to discrimination in
his civil rights and/or to harassment.

                                                 -17-
      Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 18 of 33 PageID #: 18




          116.    As a proximate result of defendants’ willful, knowing, and intentional discrimi-
nation against plaintiff, plaintiff has sustained and continues to sustain substantial losses of
earnings and other employment benefits.
          117.    As a proximate result of defendants’ willful, knowing, and intentional discrimi-
nation against Plaintiff, Plaintiff has suffered and continues to suffer humiliation, emotional
distress, and physical and mental pain and anguish, all to his damage in a sum according to proof.
          118.    Defendants’ conduct constitutes malicious, willful, wanton and/or reckless
indifference to plaintiff’s protected rights, entitling plaintiff to punitive damages against
defendants.


                                        PRAYER FOR RELIEF

       WHEREFORE, plaintiff, JA’CORI LEE BROWN, respectfully requests that this
Honorable Court grant judgment, as follows:
          A declaratory judgment that the actions, conduct and practices of defendant(s)
          complained of herein violated the laws of the United States and State of New York;
          For general and special damages according to proof;
          For pre-judgment and post-judgment interest on all damages awarded;
          For reasonable attorneys’ fees;
          For costs of suit incurred;
          For an award of punitive damages in an amount to be determined at trial;
          For such other and further relief as the Court may deem just and proper.


                                            JURY DEMAND
            Plaintiff hereby demands a trial by jury on all issues of fact and damages stated
herein.
///
///
///
///
///

                                                 -18-
   Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 19 of 33 PageID #: 19



Dated: October 6, 2020              SHEGERIAN & ASSOCIATES



                              By:
                                    SCOTT WILLIAM CLARK, ESQ.
                                    Attorney for Plaintiff
                                    JA’CORI LEE BROWN
                                    90 Broad Street, Suite 804
                                    New York, NY 10004
                                    Tel.: (212) 257-8883
                                    Fax: (212) 257- 8883




                                     -19-
Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 20 of 33 PageID #: 20




           EXHIBIT A
    Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 21 of 33 PageID #: 21




                                                                   June 25, 2020

Sent Via Electronic Mail: newyfaxenf@eeoc.gov
And Fax to: (212) 336-3790

EEOC New York District Office
33 Whitehall Street, 5th Floor
New York, NY 10004

Re: Our Client Jacori Lee Brown


To Whom It May Concern:

       This letter is to serve as notice that this law firm has been retained to represent Jacori
Lee Brown in connection with his employment with and separation from employment with
Sam’s West Inc., Walmart Associates, Inc. and Walmart Inc., doing business as Sam’s
Club.
       Time is of the essence and, as such, we are requesting that your office immediately
issue a Notice of Right to Sue in connection with the above matter. Please find enclosed a
Charge of Discrimination (EEOC Form 5) and Statement of Facts.

       Should you have questions regarding the foregoing, please feel free to contact me
directly.



                                       Very truly yours,

                              SHEGERIAN & ASSOCIATES



                                      Zarrina Ozari, Esq.



Enclosures (EEOC Form 5, Statement of Facts)
                       Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 22 of 33 PageID #: 22
EEOC Form 5 (11/09)


                         CHARGE OF DISCRIMINATION                                                              Charge Presented To:            Agency(ies) Charge No(s):
                 This form is affected by the Privacy Act of 1974. See enclosed Privacy Act                            FEPA
                        Statement and other information before completing this form.
                                                                                                                    X EEOC
                                                                                                                                                                 and EEOC
                                                                               State or local Agency, if any
Name (indicate Mr., Ms., Mrs.)                                                                                          Home Phone (Incl. Area Code)             Date of Birth

MR. JACORI LEE BROWN                                                                                                   (631)295-8359                      05/28/1996
Street Address                                                                     City, State and ZIP Code

40 Johns Neck Road, Shirley, New York 11967
Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe
Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)
Name                                                                                                                     No. Employees, Members      Phone No. (Include Area Code)

SAM’S WEST INC.,                                                                                                                100+
Street Address                                                                     City, State and ZIP Code

 2950 Horseblock Road, Medford, NY 11763
Name                                                                                                                     No. Employees, Members      Phone No. (Include Area Code)

WALMART ASSOCIATES, INC., WALMART INC.                                                                                          100+
Street Address                                                                     City, State and ZIP Code

2950 Horseblock Road, Medford, NY 11763
DISCRIMINATION BASED ON (Check appropriate box(es).)                                                                           DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                         Earliest                   Latest

     X   RACE             X   COLOR                    SEX                 RELIGION            X    NATIONAL ORIGIN             July 2019                 October 2019
          X     RETALIATION                 AGE             X   DISABILITY                    GENETIC INFORMATION

              X OTHER (Specify) Harassment, e
                                                         Failure to promote or to prevent discrimination/retaliation
                                                                                                                                           X      CONTINUING ACTION

THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):
\
         I.            I believe that I have been discriminated against due to my race and my disabilities and in retaliation
                       for participating in a protected activity, in violation of, including but not limited to, Title VII, ADA,
                       FMLA the Civil Rights Act of 1866, 42 U.S.C. section 1981, Civil Rights Act of 1991
         II.           Race: I was treated differently than other similarly situated employees because of my race.
         III.          Disability: I was subjected to discrimination and harassment because of my disability. I suffered the
                       sickle cell disease.
         IV.           My employer did not make any substantial efforts to accommodate my disabilities.

         V.            I was fired without cause and as retaliation for complaining about discrimination I experienced.



    ** PLEASE SEE THE ATTACHED STATEMENT OF FACTS FOR DETAILS ON THE ABOVE
    CHARGES**



I want this charge filed with both the EEOC and the State or local Agency, if any. I will          NOTARY – When necessary for State and Local Agency Requirements
advise the agencies if I change my address or phone number and I will cooperate fully
with them in the processing of my charge in accordance with their procedures.
                                                                                                   I swear or affirm that I have read the above charge and that it is true to the
I declare under penalty of perjury that the above is true and correct.                             best of my knowledge, information and belief.
                                                                                                   SIGNATURE OF COMPLAINANT



                                                                                                   SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
         6/22/2020                                                                                 (month, day, year)

               Date                                 Charging Party Signature
                      Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 23 of 33 PageID #: 23
EEOC Form 5 (11/09)


                      CHARGE OF DISCRIMINATION                                                           Charge Presented To:          Agency(ies) Charge No(s):
             This form is affected by the Privacy Act of 1974. See enclosed Privacy Act                         FEPA
                    Statement and other information before completing this form.
                                                                                                             X EEOC
                                                                                                                                                         and EEOC
                                                                         State or local Agency, if any
 THE PARTICULARS ARE (If additional paper is needed, attach extra sheet




    ** PLEASE SEE THE ATTACHED STATEMENT OF FACTS FOR DETAILS ON THE ABOVE
    CHARGES**




 I want this charge filed with both the EEOC and the State or local Agency, if any. I           NOTARY – When necessary for State and Local Agency Requirements
 will advise the agencies if I change my address or phone number and I will cooperate
 fully with them in the processing of my charge in accordance with their procedures.
                                                                                                I swear or affirm that I have read the above charge and that it is true to
 I declare under penalty of perjury that the above is true and correct.                         the best of my knowledge, information and belief.
                                                                                                SIGNATURE OF COMPLAINANT



                                                                                                SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
      6/22/2020                                                                                 (month, day, year)

              Date                               Charging Party Signature
  Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 24 of 33 PageID #: 24




STATEMENT OF FACTS – JACORI LEE BROWN
  A. Hiring

     1. On June 11, 2019, I was hired as a Member Assistant by Sam’s West Inc., Walmart

          Associates, Inc., and Walmart Inc. doing business as Sam’s Club (“Sam’s Club”).

  B. Discriminatory Conduct

     2.   During my interview at hiring, I disclosed to my manager, Denise (last name

          unknown), that I suffered from the sickle cell disease and informed her that I had to

          take time off from work every ten (10) months for blood transfusion. I also told Denis

          that due to my health condition, I could not be outside in the Fall or Winter because it

          could trigger symptoms. Finally, I disclosed to Denise my prior history of heart strokes

          and explained that due to past strokes, I could not work outside in the Summer for

          extended periods. Denise responded that she was willing to work with me so long as I

          gave her enough time to complete the schedule.

     3. On July 5, 2019, I had my regularly scheduled blood transfusion appointment. I

          requested to take time off in advance, but Denise refused to approve my request. As a

          result, I had to reschedule the appointment for July 12, 2019, the way I was off.

     4. During the week of July 17, 2019, I was twice ordered to work outside in excessively

          hot weather to collect all carts from the parking lot, despite Denise’s knowledge of my

          prior history of strokes caused by the heat.

     5. On July 27, 2019, I was again instructed to work outside, in excessively hot weather,

          for several hours. Working in the heat made me feel incredibly sick, so I left work prior

          to the end of my shift. Before leaving my shift, I notified a manager on duty, James

          (last name unknown) that I was feeling sick, and he approved my early departure from
Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 25 of 33 PageID #: 25




     work. Upon arriving home and taking a shower, I realized that my condition was not

     improving, so I immediately went to the hospital, where I spent about seven (7) hours.

  6. I was discharged from the hospital in the early morning of July 28, 2019. Following

     my discharge, I went straight to work to submit my discharge papers and a doctor’s

     note advising that I should rest for the next two days. I submitted all documents to a

     manager who was on duty at the time of my arrival, Rodger (last name unknown).

     Roger told me that they do not accept doctor’s notes. He also told me that I was issued

     points for leaving my shift early the day prior, regardless of leaving work for health

     reasons.

  7. On or around July 29, 2019, I rested at home, as advised in the doctor’s note that I

     submitted to Sams’s Club. Despite the doctor’s note, I was given additional points for

     missing my shift that day.

  8. On August 8, 2019, my personal item (backpack) was stolen from the breakroom. I

     approached Denise and asked her to check the cameras installed in the breakroom.

     Denise refused to do so, explaining that the cameras did not work. I later learned that

     the cameras did, in fact, work and Denise intentionally lied to me.

  9. On or around August 23, 2019, I had a medical appointment for which I requested time

     off on or around July 14, 2019, and which was verbally approved by Denise. However,

     during the week of August 23, 2019, I discovered that I was scheduled to work that

     day. When I told Denise that I had an appointment and would be unable to work that

     day, she told me to either find coverage for my shift or be penalized by receiving points.

     Despite my best efforts, I was unable to find coverage for my shift. Due to medical

     necessity, I was forced to call out of work on the day of my appointment. Upon my
Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 26 of 33 PageID #: 26




     return to work, I was issued a write up for going to the appointment without Denise’s

     approval.

  10. On or around September 10, 2019, I approached a manager, Donna (last name

     unknown), concerning issues with my schedule. I explained that I was supposed to

     work part-time, and only the morning shifts, but instead, I was scheduled full-time for

     all evening shifts. Donna responded that if I agreed to work full-time, my schedule

     would be changed to morning shifts. Despite my agreement with the proposal, my

     schedule remained the same.

  11. On or around October 5, 2019, I approached Denise and told her that due to my sickle

     cell condition, I cannot continue to work outside and requested to be transferred

     indoors. Denise responded that this was the first time she heard of my illness and that

     I had restrictions extending to avoiding working in the hot or cold weather. She then

     said that a coworker—that was hired two months after me—also requested a transfer

     and was approved. Denise concluded by stating that she could not lose two employees

     at once, hence, my transfer request is denied. A coworker, Kimberly (last name

     unknown), who witnessed the interaction, suddenly intervened and told Denise that she

     was lying about her lack of awareness of my medical condition because she personally

     heard me make numerous requests to transfer. Denise once again reiterated that she had

     never heard of my illness and that I was not getting transferred indoors.

  12. On or around October 14, 2019, I was admitted to Stony Brook Hospital due to health

     issues and was admitted for three days (until October 16, 2019). I called Sam’s Club

     and notified them about my admission to the hospital. I was told that my personal time

     off would be used to cover the days I miss.
Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 27 of 33 PageID #: 27




   13. On or around October 18, 2019, I returned to work and presented the hospital discharge

      papers to a manager on duty, Tina. I expressed my concern about receiving points in

      the past for missing work due to health issues and asked not to issue more points for

      missing work while I was in the hospital. Tina reassured me that I would not be

      penalized for the time I was sick.

C. Termination

   14. On October 21, 2019, Denise called me into her office. I immediately explained to

      Denise that I missed my shift because I was admitted to the hospital between October

      14 and October 16. I further explained that the experienced a sickle cell crisis and a

      severe infection in my chest caused by working in the cold. Denise told me that Sam’s

      Club did not use my accrued PTO to cover the days I was absent, and instead, I was

      given five (5) additional points for absence. Denise further told me that I exceeded the

      maximum number of points allowed for absence and, therefore, she was terminating

      me. I reminded Denise that in July, she mistakenly gave me points for missing a shift

      for which I was present. I reminded her that she promised to fix it in the system but

      never did, and now those points were also counted against me. Denise responded that

      she could no longer make changes to the system and correct her mistake. Denise finally

      said, “I’m sorry, Cori, but because of your sickness and you missing work, I have to

      terminate you.”

   15. After my termination, I learned from my former coworkers that Denise falsely told to

      some workers that I quit my job and to others that I was on a leave of absence.
Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 28 of 33 PageID #: 28




           EXHIBIT B
    Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 29 of 33 PageID #: 29




                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                   New York District Office
                                                                               33 Whitehall Street, 5th Floor
                                                                                New York, NY 10004-2112
                                                                    For General Information: (800) 669-4000
                                                                             District Office: (212) 336-3620
                                                                              General FAX: (212) 336-3625


Via Email: sclark@shegerianlaw.com
and EEOC Portal

Jacori L. Brown
c/o Scott W. Clark, Esq.
SHEGERIAN & ASSOCIATES
90 Broad Street, Suite 804
New York, NY 10004

   RE: Jacori Brown v. Walmart Inc. d/b/a Sam’s Club
       EEOC # 520-2020-04179

Dear Mr. Brown:

This office is in receipt of your EEOC Charge of Discrimination and request for a Notice of Right
to Sue on the above-referenced charge.

Ordinarily, a charging party or his/her counsel is not entitled to receive a Notice of Right to Sue
upon request until the charge has been pending with the EEOC for at least 180 days. However,
an early Notice of Right to Sue is authorized by 29 C.F.R. § 1601.28(a)(2) if the Director
determines that the Commission will not be able to complete its administrative process within
180 days of the date the charge was filed.

We have reviewed all of the circumstances of this case and have determined that issuing you
the requested Notice of Right to Sue is warranted at this time.

Enclosed is your Notice of Right to Sue. If you have any questions, please contact Investigator
Maritza Rondon-Velazquez at (929) 506-5332.


On Behalf of the Commission,




                         MRV                         _   7/10/2020__________
Judy A. Keenan                                           Date
District Director


Enc.
               Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 30 of 33 PageID #: 30
 EEOC Form 161-B (11/16)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Jacori L. Brown                                                               From:    New York District Office
        40 Johns Neck Road                                                                     33 Whitehall Street
        Shirley, NY 11967                                                                      5th Floor
                                                                                               New York, NY 10004




                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                           Telephone No.

                                                         Maritza Rondon-Velazquez,
 520-2020-04179                                          Investigator                                                  (929) 506-5332
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

                  More than 180 days have passed since the filing of this charge.
        X         Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
        X         The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
                  The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                        On behalf of the Commission




                                                                                                                            7/10/2020
                                                                                                     MRV
 Enclosures(s)                                                         Judy A. Keenan,                                       (Date Mailed)
                                                                       District Director

 cc:           Scott A. Forman, Esq.                                                  Scott W. Clark, Esq.
               LITTLER MENDELSON, P.C.                                                SHEGERIAN & ASSOCIATES
               One Biscayne Tower                                                     90 Broad Street,
               2 South Biscayne Blvd. Suite 1500                                      Suite 804
               Miami, FL 33131                                                        New York, NY 10004
               (Walmart Inc. d/b/a Sam’s Club)
            Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 31 of 33 PageID #: 31
Enclosure with EEOC
Form 161-B (11/16)
                                       INFORMATION RELATED TO FILING SUIT
                                     UNDER THE LAWS ENFORCED BY THE EEOC
                      (This information relates to filing suit in Federal or State court under Federal law.
             If you also plan to sue claiming violations of State law, please be aware that time limits and other
                    provisions of State law may be shorter or more limited than those described below.)

                                  Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS          --
                                  the Genetic Information Nondiscrimination Act (GINA), or the Age
                                  Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS          --   Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 – not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION --               Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                    --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 32 of 33 PageID #: 32
            Case 1:20-cv-04774 Document 1 Filed 10/06/20 Page 33 of 33 PageID #: 33
NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that he or she consult the amended regulations and
appendix,        and         other       ADA          related     publications,    available       at
http://www.eeoc.gov/laws/types/disability_regulations.cfm.

“Actual” disability or a “record of” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of” a disability):

  The limitations from the impairment no longer have to be severe or significant for the impairment to
   be considered substantially limiting.
  In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
   learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §
   1630.2(i)), “major life activities” now include the operation of major bodily functions, such as:
   functions of the immune system, special sense organs and skin; normal cell growth; and digestive,
   genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
   hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
   within a body system.
  Only one major life activity need be substantially limited.
  With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating
   measures” (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
   considered in determining if the impairment substantially limits a major life activity.
  An impairment that is “episodic” (e.g., epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
   cancer) is a disability if it would be substantially limiting when active.
  An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
   months.

“Regarded as” coverage:
  An individual can meet the definition of disability if an employment action was taken because of an
    actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
    termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
    condition, or privilege of employment).
  “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
    limiting, or that the employer perceives the impairment to be substantially limiting.
  The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
    BOTH transitory (lasting or expected to last six months or less) AND minor.
  A person is not able to bring a failure to accommodate claim if the individual is covered only under the
    “regarded as” definition of “disability.”

Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand extensive analysis,” some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/types/disability_regulations.cfm.
